Citation Nr: 1439769	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a hearing loss disability.

9.  Entitlement to service connection for visual impairment.

10.  Entitlement to service connection for asthma with obstructive lung disease.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for narcolepsy.

13.  Entitlement to service connection for sleep apnea and chronic fatigue syndrome.

14.  Entitlement to an initial rating for major depressive disorder in excess of 30 percent prior to April 23, 2010, and in excess of 50 percent thereafter.

REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2005 and in December 2007 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 






While on appeal, in a rating decision in May 2010, the RO increased the rating for major depressive disorder to 50 percent, effective April 23, 2010.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.
 
The issues, claims, have been recharacterized to comport with the evidence of record.
 
The claims of service connection for a heart disability, asthma with obstructive lung disease, a bilateral knee disability, a hearing loss disability, visual impairment, narcolepsy, and sleep apnea with chronic fatigue syndrome and the claim for increase for major depressive disorder are REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither a bilateral foot, nor a bilateral ankle, nor back, nor a bilateral shoulder, nor a neck disability has been shown during the pendency of the appeal. 

2.  At the hearing in July 2012, prior to the promulgation of a decision, the Veteran withdraw on the record the claim of service connection for PTSD.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


2.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131,5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for the withdrawal of the substantive appeal for the claim of service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in August 2005, March 2006, April 2007, October 2010, and April 2013.  

As for the content and the timing of the VCAA notices, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).   



To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statements of the case, dated in April 2007 and May 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records and private medical records. 

The Veteran was not afforded a VA examination to evaluate the foot, ankle, back, shoulder, and neck disabilities.  As there is no current diagnosis and no lay testimony describing current symptoms, an examination is not necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006) (discussing circumstances when a VA examination is required). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Disabilities of the Feet, Ankles, Shoulders, Back, and Neck

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 



Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).






When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

Evidence and Analysis

The service treatment records, including enlistment and separation examinations, are negative for any complaint, diagnosis, or treatment of the feet, ankles, back, shoulders, or neck.  On separation from service, the Veteran denied past or current foot trouble or recurrent back pain.

After service, there is no reference to recurrent symptoms or diagnosis of the claimed disabilities.   In November 2010 on VA examination, the VA examiner stated that the musculoskeletal system was normal and that an examination of the feet did not show any problem.

In October 2010 in a statement, the Veteran's representative argued that Veteran's foot, ankle, back, shoulder, and neck disabilities were minor with infrequent flare-ups.

In July 2012, the Veteran did not describe any symptoms of the claimed disabilities.





As the lay and medical evidence of record does not show disabilities of the feet, ankles, back, shoulders, or neck or recurrent symptoms of the claimed disabilities since VA received the Veteran's claim, and in the absence of proof of any current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As the preponderance of the evidence is against the claims of service connection, there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b).

Posttraumatic Stress Disorder

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

At the hearing in July 2012, prior to the promulgation of a decision, the Veteran withdrew the claim of service connection for PTSD.  As the Veteran has withdrawn the appeal of the claim of service connection for PTSD in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a neck disability is denied.

The appeal of the claim of service connection for PTSD is dismissed.




REMAND

On the claims of service connection of a heart disability and for asthma with obstructive lung disease, the evidence suggests that the disabilities may be related to symptoms of chest pain and shortness of breath in service.  

On the claim of service connection for a bilateral knee disability, the evidence suggests that the current instability, limitation of motion, and arthritis may be related to in-service knee injuries as described by the Veteran. 

On the claims of service connection for a hearing loss disability and for visual impairment, when comparing the entrance and separation examinations, the record shows some decrease in hearing and in visual acuity.

On the claims of service connection for narcolepsy, sleep apnea, and chronic fatigue syndrome, the evidence suggests the disabilities may be related to daytime fatigue and trouble sleeping documented in in the service treatment records.  

As the evidence of record is insufficient to decide the claims of service connection,  VA examinations are needed.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

In July 2012, the Veteran testified that major depressive disorder had worsened since he was last examined by VA in April 2010.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2013). 






Accordingly, the case is REMANDED for the following.  

1.  Afford the Veteran a VA examination to determine:  

a).  Whether it is at least as likely as not (a 50 percent probability) that any diagnosed heart or lung disability is related to the Veteran's active service. 

The VA examiner is to address symptoms of chest pain and shortness of breath as shown in service in entries in June 1974, in March 1975, and on separation examination in November 1975.  

b).  If the current heart or lung disability is unrelated to an injury, disease, or events in service: 

Whether it is at least as likely as not (a 50 percent probability) that any diagnosed heart or lung disability is caused by or aggravated by the Veteran's major depressive disorder. 

In this context, the term "aggravation" means a permanent increase in the heart or lung disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected major depressive disorder as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be reviewed by the VA examiner. 
2.  Afford the Veteran a VA examination to determine:  

Whether it is at least as likely as not (a 50 percent probability) that the current  bilateral knee instability, limitation of motion, and arthritis are related to knee injuries as described by the Veteran.  

The Veteran's file must be reviews by the VA examiner. 

3.  Afford the Veteran a VA examination to determine:  

Whether it is at least as likely as not (a 50 percent probability) that the current hearing loss is related to service. 

The VA examiner is asked to address the threshold shifts in hearing acuity, when comparing the results from the entrance and separation examinations.

The Veteran's file must be reviewed by the VA examiner.  

4.  Afford the Veteran a VA examination to determine:  

Whether it is at least as likely as not (a 50 percent probability) that the current visual impairment is related to changes in visual acuity when comparing the results from the entrance and separation examinations and the Veteran's complaint of blurred vision and trouble reading during service as shown in an entry in April 1975.




The Veteran's file must be reviewed by the VA examiner.  

5. Afford the Veteran a VA examination to determine:  

a).  Whether it is at least as likely as not (a 50 percent probability) that narcolepsy, sleep apnea, or chronic fatigue syndrome is related to service, for example, symptoms of fatigue and trouble sleeping as shown in an entry in January 1974. 

b).  If the current narcolepsy, sleep apnea, or chronic fatigue syndrome is unrelated to an injury, disease, or events in service: 

Whether it is at least as likely as not (a 50 percent probability) that current narcolepsy, sleep apnea, or chronic fatigue syndrome is caused by or aggravated by the Veteran's major depressive disorder. 

In this context, the term "aggravation" means a permanent increase in narcolepsy, sleep apnea, or chronic fatigue syndrome, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected major depressive disorder as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be reviewed by the VA examiner.  




6.  Afford the Veteran the Veteran a VA examination to determine the current level of occupational and social impairment due to major depressive disorder.

7.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


